Authorization for this examiner’s amendment was given in an interview with Leea Somersalo on 9/10/2021.
The application has been amended as follows: 
Claims 14-18, are cancelled. 

2)       The following is an examiner’s statement of reasons for allowance:
          The primary reason for allowance is that the cited prior art does not disclose a surface treatment composition, the composition including an anionic polyacrylamide of molecular weight claimed and includes anionic monomers and (meth)acrylamide in a molar ratio claimed, free glyoxal in amount claimed, degraded starch in amount claimed, and wherein the dry content of the surface treatment composition is as claimed      (claim 1). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 




/MARK HALPERN/Primary Examiner, Art Unit 1748